Appeal by the Kalamazoo Stove & Furnace Company, Inc., from a decision of the Unemployment Insurance Appeals Board affirming a decision of an Unemployment Insurance Referee holding that claimant was an employee of the appellant within the meaning of the Unemployment Insurance Law. The appellant is a corporation engaged in the business of manufacturing and selling stoves and furnaces, the sales being made through factory branch offices maintained throughout several States. The terms and conditions under which the manager operated a branch office or store was a printed form of supervisor’s commission contract. It is conceded that the branch manager is its employee within the law. In addition to the sale of appellant’s products, the branch manager used appellant’s office facilities and personnel for the purpose of soliciting and carrying out contracts for cleaning and repairing furnaces. Through this medium prospects were obtained for the purchase of appellant’s products. The claimant was employed as a canvasser at the Utica office. He was furnished with a business card as follows:
Kalamazoo Stove & Furnace Company
351 Columbia St., Utica, N. Y.
“ A KALAMAZOO
Direct to Y O U ”
Trade-Mark Registered
Ranges — Furnaces • — ■ Heaters
T. A. Doyle Phone 2-8513
At least in two instances he was paid by the company’s cheek direct from the head office and the orders he obtained went directly to the head office with his name on them. The evidence sustains the decision of the Appeal Board, which should be affirmed. Decision of the Appeal Board unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.